NUMBER 13-14-00397-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

CHARLES RANDOLPH CURNUTTE,                                                   Appellant,

                                           v.

THE STATE OF TEXAS,                                  Appellee.
____________________________________________________________

              On Appeal from the 156th District Court
                     of Bee County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
       Before Chief Justice Valdez and Justices Perkes and Longoria
                     Memorandum Opinion Per Curiam

      Appellant, Charles Randolph Curnutte, attempted to perfect an appeal from a

conviction for aggravated sexual assault. We dismiss the appeal for want of jurisdiction.

      This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent
a timely filed notice of appeal, a court of appeals does not have jurisdiction to address the

merits of the appeal and can take no action other than to dismiss the appeal for want of

jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).

       The trial court imposed sentence in this matter on December 17, 1998. Appellant

filed his notice of appeal on July 9, 2014. On July 14, 2014, the Clerk of this Court

notified appellant that it appeared that the appeal was not timely perfected and that the

appeal would be dismissed if the defect was not corrected within ten days from the date

of receipt of the Court’s directive. On August 4, 2014, appellant filed a motion for leave

to file a response. Appellant’s motion for leave to file a response is hereby GRANTED.

Appellant’s response states that his notice of appeal should be considered timely and

asserts that his trial counsel abandoned him and he was prevented from presenting

evidence to the trial court due to “fraudulent concealment.”

       Unless a motion for new trial has been timely filed, a notice of appeal must be filed

within thirty days after the day sentence is imposed or suspended in open court, or after

the day the trial court enters an appealable order. TEX. R. APP. P. 26.2(a)(1). Where a

timely motion for new trial has been filed, the notice of appeal must be filed within ninety

days after the day sentence is imposed or suspended in open court. See id. 26.2(a)(2).

The time within which to file the notice may be enlarged if, within fifteen days after the

deadline for filing the notice, the party files the notice of appeal and a motion complying

with Rule 10.5(b) of the Texas Rules of Appellate Procedure. See id. 26.3.

       Appellant’s notice of appeal, filed more than fifteen years after sentence was

imposed, was untimely, and accordingly, we lack jurisdiction over the appeal.           See

                                             2
Slaton, 981 S.W.2d at 210. Appellant may be entitled to an out-of-time appeal by filing

a post-conviction writ of habeas corpus returnable to the Texas Court of Criminal Appeals;

however, the availability of that remedy is beyond the jurisdiction of this Court. See TEX.

CODE CRIM. PROC. ANN. art. 11.07, § 3(a) (Vernon 2005); see also Ex parte Garcia, 988
S.W.2d 240 (Tex. Crim. App. 1999).

      The appeal is DISMISSED FOR WANT OF JURISDICTION.

                                                                     PER CURIAM

Do not publish. See TEX. R. APP. P. 47.2(b).

Delivered and filed the
14th day of August, 2014.




                                            3